Citation Nr: 0931260	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  94-37 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for chronic sinusitis.

2. Entitlement to a compensable rating for residuals of a 
shrapnel wound, left forearm, prior to June 27, 2008.  

3. Entitlement to a rating in excess of 10 percent for 
residuals of a shrapnel wound, left forearm, from June 27, 
2008.

4. Entitlement to a compensable rating for a residual scar 
from removal of a cyst on the right buttock.

5. Entitlement to a compensable rating for residuals of 
removal of warts on the left foot.  

6. Entitlement to a rating in excess of 10 percent for 
residuals of shell fragment wound (SFW) of the left leg.

7. Entitlement to a rating in excess of 40 percent for a 
lumbosacral spine disability.

(The issue of the propriety of recoupment from VA 
compensation benefits of readjustment pay the Veteran 
received on separation from service is the subject of a 
separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to September 
1962, January 1966 to February 1977, April 1979 to April 
1983, and October 1983 to February 1988.  These matters are 
before the Board of Veterans' Appeals (Board) on appeal from 
March 1991, October 1991, and April 1993 rating decisions of 
the Newark, New Jersey Department of Veterans Affairs (VA) 
Regional Office (RO). 

A September 1994 rating decision increased the rating for 
lumbosacral strain to 40 percent, effective March 1, 1988.  
The Veteran did not express disagreement with the effective 
date assigned.  As he continues to express dissatisfaction 
with the 40 percent rating, and the rating is less than the 
maximum under the applicable criteria, the claim remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

A January 1998 rating decision denied an increased rating for 
plantar warts involving both feet.  Following issuance of a 
statement of the case (SOC), the Veteran did not timely 
perfect an appeal regarding this decision.  The appeal for an 
increased rating for plantar warts of the left foot had been 
previously perfected.

In December 1991 and October 1996, the Veteran provided 
testimony before a Hearing Officer at the RO.  In February 
2003, he appeared at a Travel Board hearing before a Veterans 
Law Judge (VLJ) to provide testimony on the issues on appeal.  
Transcripts of these hearings are of record.  In December 
2003 and in July 2005, the Board remanded these issues for 
further development of the evidence.  

A December 2008 rating decision increased the rating for 
residuals of left forearm shrapnel wound to 10 percent, 
effective June 27, 2008.  As the Veteran continues to express 
disagreement with the 10 percent rating, and the rating is 
less than the maximum under the applicable criteria, the 
claim remains on appeal.  See AB, 6 Vet. App. at 38.  

Because the VLJ who conducted the February 2003 hearing 
retired, the Veteran was offered the opportunity for another 
Travel Board hearing.  In a June 2009 statement, the Veteran 
indicated he did not wish to appear at another hearing.  The 
case has been reassigned to the undersigned.


FINDINGS OF FACT

1. It is not shown that the Veteran has had chronic sinusitis 
at any time during the appeal period.

2. Prior to June 27, 2008, residuals of shrapnel wound to the 
left forearm were not shown to be manifested by scars that 
were poorly nourished with repeated ulceration, painful on 
objective demonstration, or unstable; the scars also did not 
cause any limitation of function of the left (minor) forearm.

3. From June 27, 2008, residuals of a shrapnel wound to the 
minor left forearm have not caused limitation of forearm 
function more nearly approximates: limitation of pronation 
(with motion lost beyond the middle of arc or beyond the last 
quarter of the arc where the hand does not approach full 
pronation); loss of supination and pronation (bone fusion) 
with the hand fixed in full pronation or fixed near the 
middle of the arc or moderate pronation; limitation of 
forearm flexion to 90 degrees or less; limitation of forearm 
extension at 75 or more degrees; or limitation of forearm 
flexion to 100 degrees and extension to 45 degrees.  

4. At no time during the appeal period is the Veteran's right 
buttock cyst removal residual scar shown to be poorly 
nourished with repeated ulceration, tender and painful on 
objective demonstration, unstable, or painful on objective 
examination; the scar has not caused any limitation of 
function of the affected part.

5. At no time during the appeal period are the Veteran's left 
foot wart removal residuals shown to have been manifested by 
scars that were poorly nourished with repeated ulceration, 
painful on objective demonstration, or unstable; the scars 
have not caused any limitation of left foot function; 
recurrent warts have not been manifested by exfoliation, 
exudation, or itching on an extensive area or exposed 
surface, and have not covered at least five percent of the 
entire body; they do not affect an exposed area; and they 
have not required intermittent systemic therapy.

6. Throughout the appeal period, residuals of a SFW of the 
left leg have been manifested by no more than moderate muscle 
disability.

7. Throughout the appeal period, the Veteran's lumbosacral 
spine disability has been manifested by no more than severe 
intervertebral disc syndrome and moderate limitation of 
motion with no objective evidence of a neurological 
component; pronounced intervertebral disc syndrome, severe 
limitation of motion with mild incomplete paralysis of the 
sciatic nerve, an incapacitating episode having a total 
duration of at least six weeks during a 12 month period, or 
unfavorable ankylosis has not been shown.


CONCLUSIONS OF LAW

1. Service connection for chronic sinusitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).

2. A compensable rating for residuals of a left forearm 
shrapnel wound prior to June 27, 2008 is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.3, 4.7, 4.118, Diagnostic Code (Code) 7803, 7804, 7805 
(effective prior to and from Aug. 30, 2002).

3. A rating in excess of 10 percent for residuals of a left 
forearm shrapnel wound from June 27, 2008 is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Codes 5206, 5207, 5208, 5213, 4.118, Code 
7805 (2008).

4. A compensable rating for a right buttock cyst removal 
residual scar is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.3, 4.7, 4.118, Code 
7803, 7804, 7805 (effective prior to and from Aug. 30, 2002).

5. A compensable rating for residuals of left foot warts 
removal is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.3, 4.7, 4.118, Code 7803, 
7804, 7805, 7806 (effective prior to and from Aug. 30, 2002).

6. A rating in excess of 10 percent for residuals of a left 
leg SFW is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.50 (prior to July 3, 
1997), 4.3, 4.7, 4.55, 4.56, 4.73, Codes 5311, 5312 (prior to 
and from July 3, 1997).

7. A rating in excess of 40 percent for a lumbosacral spine 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.31, 4.40, 
4.45 (2008), 4.71a, Code 5293 (effective prior to September 
23, 2002), Codes 5292, 5293, 5295, 4.124a, Code 8520 
(effective prior to September 26, 2003), 4.71a, Code 5243 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For the matter of service connection for chronic sinusitis, 
the Veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision (since 
his claim was filed prior to enactment of the VCAA), a 
January 2006 letter provided certain essential notice prior 
to the readjudication of his claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  This letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the Veteran of disability rating 
and effective date criteria.  A December 2008 supplemental 
statement of the case (SSOC) readjudicated his claim after 
notice had been received and he had ample opportunity to 
respond/ supplement the record.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a VCAA timing 
defect may be cured by the issuance of fully compliant 
notification followed by readjudication of the claim). 

Regarding the matters of the ratings for left foot and right 
buttock scars residuals, since the rating decisions on appeal 
granted service connection, and assigned disability ratings 
and effective dates for these awards, statutory notice had 
served its purpose, and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A November 1991 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an 
increased initial rating; while August 1992, June 2002, and 
December 2008 SSOCs readjudicated the matters after the 
appellant and his representative responded and continuing 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, a March 
2006 letter also provided him with general disability rating 
and effective date criteria.  The Veteran has had ample 
opportunity to respond/supplement the record and has not 
alleged that notice regarding these matters was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 
(holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").

For the remaining increased rating matters, in the case of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the United 
States Court of Appeals for Veterans Claims (Court) outlined 
the notice that is necessary in a claim for an increased 
rating.  The Court held, in essence, that the Secretary must 
give the claimant (1) notice that, to substantiate a claim, 
the claimant must provide (or ask the Secretary to obtain) 
evidence of a worsening of the condition and its impact on 
employment and daily life; (2) notice of how disability 
ratings are assigned; (3) general notice of any diagnostic 
code criteria for a higher rating that would not be satisfied 
by evidence of a noticeable worsening of symptoms and effect 
on functioning (such as a specific measurement or test 
result); and (4) examples of the types of medical and lay 
evidence the Veteran may submit to support an increased 
rating claim.  Id. at 43-44.

The Veteran did not receive notice that substantially 
complied with the requirements of Vazquez-Flores.  In 
Shinseki v. Sanders, 129 S. Ct. 1696, 556 U.S. ____ (2009), 
the Supreme Court reversed the case of Sanders v. Nicholson, 
487 F.3d 881 (2007), which had held that any error in VCAA 
notice should be presumed prejudicial and that VA must always 
bear the burden of proving that such an error did not cause 
harm.  In reversing Sanders, the Supreme Court in essence 
held that - except for cases in which VA has failed to inform 
the claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki, 129 S. Ct. at 1704-06.  
The Supreme Court also stated that it would not decide the 
lawfulness of the Court's adopted prejudicial error analysis 
that some notice errors have the natural effect of producing 
prejudice.  Id. at 1706-07; see Mayfield v. Nicholson, 19 
Vet. App. 103, 121-22 (2005) (finding that a failure to 
notify a claimant of what was necessary to substantiate a 
claim for benefits had the "natural effect" of producing 
prejudice and that in such a situation, it was VA's burden to 
demonstrate a lack of prejudice), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006) (adopting the prejudicial error analysis 
framework of Mayfield). 

While the notice provided failed to inform the Veteran of 
what was required to substantiate his remaining increased 
rating claims and, thus, had the natural effect of producing 
prejudice, the Board finds that this notice error did not 
affect the essential fairness of the adjudication because a 
reasonable person could be expected to understand from the 
notice given what was needed to substantiate his claims.  See 
Mayfield, 19 Vet. App. at 121.  February 2004, September 
2005, and January 2006 letters provided the Veteran notice 
that he needed to submit evidence showing his service-
connected disabilities had gotten worse.  A March 2006 letter 
explained how disability ratings are assigned (including that 
the impact of the disability on employment is considered) and 
provided examples of the types of medical and lay evidence 
the Veteran could submit to support an increased rating 
claim.  A November 1991 SOC, July 1996 (lumbosacral strain) 
SSOC, and December 2008 SSOC informed him of the criteria 
used to rate the claimed disabilities.  The December 2008 
SSOC specifically included notice of the criteria in effect 
both prior to and from dates of revisions in the pertinent 
regulations.  This SSOC also provided the Veteran notice of 
38 C.F.R. § 4.10, which states that "[t]he basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment."  Hence, the Board finds that a 
reasonable person could be expected to know (from the 
information provided by the noted letters, SOC, and SSOCs) of 
what was needed to substantiate the increased rating claims.  
It is also notable that statements from, and testimony 
provided by, the Veteran throughout this lengthy appeal have 
shown that he has actual knowledge of what is needed to 
substantiate entitlement to higher ratings for the 
disabilities at issue.

The Veteran's pertinent treatment records have been secured.  
The RO has arranged for multiple VA examinations to address 
each disability throughout the appeal period.  The Board 
notes that in a May 2007 statement, the Veteran stated that 
the May 2007 examination for sinusitis was inadequate.  
Specifically, he indicated that the examination was by a 
nurse practitioner and not by a specialist in upper 
respiratory disorders (as requested by the Board's July 2005 
remand) and that the examination consisted of a nasal 
endoscopy.  A review of the May 2007 examination report 
reveals that the examiner assessed whether the Veteran had 
many disorders involving the sinuses and the nose, including 
sinusitis, and provided a rationale for her conclusion that 
the Veteran did not have chronic sinusitis.  The Veteran has 
not provided supporting evidence as to why he believes that a 
nasal endoscopy would not be sufficient to assess whether 
chronic sinusitis was present.  The record reflects that the 
exam request was for a respiratory disorder examination; 
hence, even if the examiner was a nurse practitioner, she 
presumably specialized in the field of respiratory disorders 
and was able to provide competent medical evidence regarding 
the Veteran's condition.  A registered nurse practitioner is 
one who, by definition, has "advanced education and clinical 
training in a specialized area of health[ ]care . . . [and] 
can diagnose, prescribe, and perform procedures."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1294 (30th ed. 2003).  Nothing in 
the report suggests that the examiner was not competent to 
perform the required examinations and testing.  Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may 
satisfy its duty to assist by providing a medical examination 
conducted by someone, specifically referring to a nurse 
practitioner, who is able to provide "competent medical 
evidence" under § 3.159(a)(1)).  The Veteran has not noted 
any particular findings (or absence of findings) that were 
inaccurate or insufficient to suggest that the examination 
was inadequate.  Hence, the Board concludes that the 
examination was adequate and substantially complied with the 
July 2005 remand instructions.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (finding that VA must provide an 
examination that is adequate for rating purposes); see also 
Dyment v. West, 13 Vet. App. 141 (1999) (finding that remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where there is substantial compliance with the Board's remand 
instructions). 

The Veteran has not identified any pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims. 

B.	Legal Criteria, Factual Background, and Analysis

General Legal Criteria - All Claims

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Service Connection for Sinusitis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to 
establish service connection for a claimed disability, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

On July 1988 VA examination, the Veteran reported a history 
of smoking 60 packs a year.  X-rays revealed the Veteran had 
well aerated and clear paranasal sinuses.  The diagnosis was 
history of recurrent sinusitis.  

A private July 1998 CT scan of the coronal sinuses revealed a 
small amount of fluid in the right maxillary sinus suggesting 
acute sinusitis.  There was also a mild degree of 
mucoperiosteal thickening of the ethmoid sinuses bilaterally.  

An April 2003 private treatment record from Dr. D. C. shows 
the Veteran was treated after experiencing an upper 
respiratory infection.  He reported having been diagnosed 
with "chronic obstructive pulmonary disease (i.e. emphysema, 
chronic rhinitis, and sinusitis)."  Physical examination was 
consistent with chronic obstructive pulmonary disease and the 
physician suspected the Veteran also had a component of 
emphysema and chronic bronchitis.  

At the February 2003 hearing and in several statements 
submitted throughout the appeal period, the Veteran has 
reported that he experienced recurring respiratory problems 
and post-nasal drip during service and since discharge.  

On May 2007 VA examination, the Veteran reported a history of 
having sinus infections when he was a child and having to 
have the pus drained out of his maxillary sinuses.  He 
complained of interference with breathing through the nose.  
Physical examination revealed a bone spur on the left of the 
nose that caused about 20 percent nasal obstruction on that 
side.  Turbinates were pink with approximately plus 1 edema.  
There was no crusting, no lesions, no masses, and no 
cobblestoning.  Sinuses were negative for tenderness, 
purulent discharge, and crusting.  The rest of the 
examination was within normal limits.  The examiner indicated 
that she reviewed the Veteran's claims file.  She concluded 
that there was no indication of chronic sinusitis on 
examination.  She noted that normally indicatory symptoms are 
present when there is chronic sinusitis; since there were no 
such indicators found on examination she concluded that he 
did not have chronic sinusitis. 

The threshold requirement that must be met in order to 
establish a claim for service connection is competent 
evidence (a medical diagnosis) of a current chronic 
disability that has existed on or after the date of 
application for service connection for such disability.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding 
that the requirement of having a current disability is met 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim").

While the evidence shows that the Veteran has been treated 
for acute sinusitis during the appeal period, there is no 
evidence of chronic sinusitis.  He has provided a history of 
recurrent sinusitis; however, there is no evidence that 
sinusitis has been a chronic disability at any time during 
the appeal period.  In the absence of proof of a present 
chronic disability, there cannot be a valid claim of direct 
service connection; thus, it is unnecessary to proceed any 
further with the analysis of whether sinusitis is related to 
in service treatment or whether sinusitis preexisted service, 
as the medical evidence of record shows that he has not had 
chronic sinusitis since his claim was filed.  McClain, 21 
Vet. App. at 321; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

While the Veteran is competent to testify about having 
symptoms that may be related to a sinus disorder, such as 
post-nasal drip and coughing, he is not competent to 
attribute these to chronic sinusitis or diagnose chronic 
sinusitis.  He is a layperson, and lacks the training to 
opine regarding such medical diagnosis.  The question is a 
complex medical question not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

The Board notes the record contains several other respiratory 
disorder diagnoses, including chronic obstructive pulmonary 
disease and bronchitis; however, an August 2000 rating 
decision denied service connection for a respiratory disorder 
on both a direct basis and as due to herbicide exposure.  The 
Veteran did not timely perfect an appeal of this decision; 
hence, respiratory diagnoses other than sinusitis are not for 
consideration by the Board. 

As a preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt doctrine does not apply, and 
the claim must be denied.

General Legal Criteria - Increased Ratings

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent rating 
shall be assigned where the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31.  

The Court has held that "staged" ratings may be warranted 
in initial increased rating and in increased rating claims, 
where the factual findings show distinct time periods when 
the service-connected disabilities exhibit symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board notes that staged ratings were previously assigned 
by the RO for residuals of shrapnel wound to the left 
forearm; the evidence does not show any further distinct 
periods of time during the appeal period when the criteria 
for the next higher rating were met.  For the other claims 
adjudicated below, the Board finds that the record does not 
reflect any distinct period of time during the appeal period 
when the criteria for the next higher ratings were met.  

Legal Criteria - Skin

The criteria for rating the skin were revised, effective 
August 30, 2002.  From their effective date, the Veteran is 
entitled to ratings under the revised criteria.  VAOPGCPREC 
3-2000.  The Board notes that the skin rating criteria were 
also recently revised effective October 23, 2008.  73 Fed. 
Reg. 54708 (Sept. 23, 2008).  However, the announcement of 
the final regulation specifically states that the new 
criteria apply "to all applications for benefits received by 
VA on or after October 23, 2008" and that a Veteran rated 
under the skin criteria prior to that date may request review 
under these clarified criteria.  As the Veteran has not 
requested such review and his claims for increase were 
received prior to October 23, 2008, it is not necessary for 
the Board to consider the criteria in effect from October 23, 
2008 in adjudicating his claims. 

Scars, other than those on the head, face, or neck, are rated 
under 38 C.F.R. § 4.118, Codes 7801-7805. 

Rating any of the scar residual disabilities discussed below 
under either Code 7801 or 7802 would be inappropriate as none 
of the scar residuals are shown to be the result of burns 
(criteria effective prior to August 30, 2002) or to be deep 
(associated with underlying tissue damage) or to cause 
limitation of motion and it is not shown that any superficial 
scar encompasses an area of 144 square inches (criteria 
effective from August 30, 2002).  Hence, these Codes will not 
be addressed further.

Effective prior to August 30, 2002, a 10 percent rating was 
assigned for superficial scars that were poorly nourished, 
with repeated ulceration, or that were tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Codes 7803, 
7804.  

From August 30, 2002, a 10 percent rating is authorized for 
superficial, unstable scars.  38 C.F.R. § 4.118, Code 7803.  
A Note following this code provides that an unstable scar is 
one where, for any reason, there is frequent loss of covering 
of the skin over the scar.  A 10 percent rating is authorized 
for superficial scars that are painful on examination.  38 
C.F.R. § 4.118, Code 7804.  Notes following Codes 7803 and 
7804 provide that a superficial scar is one not associated 
with underlying soft tissue damage.

Both prior to and from August 30, 2002, Code 7805 has 
provided that other scars will be rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118.  





	Residuals of a Left Forearm Shrapnel Wound 

	Prior to June 27, 2008

A July 1978 rating decision granted service connection for a 
left forearm shrapnel wound, rated noncompensable.  In March 
1988, the Veteran filed a claim for an increased rating.  

At the December 1991 hearing, the Veteran testified that the 
left forearm residual scar was tender to the touch.  He had 
strength in the forearm, and motion was not restricted.

In a September 1992 statement, the Veteran stated that the 
scar would peel and itch depending on the season.  He stated 
the scars were poorly nourished, ulcerated, and caused pain 
and soreness.  He also stated that he did not have the same 
strength in his left arm as he did in his right.

December 1994 VA treatment records reveal normal x-ray 
findings for the left elbow.  

On June 1996 VA examination, it was noted the Veteran was 
right handed.  He reported that the left forearm was painful, 
particularly when the weather changed, or when he opened and 
closed his hand excessively.  Physical examination revealed 
two scars on the left forearm.  One scar was 7 centimeters in 
length, while the other one was the size of a penny.  The 
smaller scar was mildly depressed a quarter of a centimeter 
below the skin.  Both scars were mildly tender to the touch 
and around the scar site.  There was no keloid formation.  

On May 1999 VA examination, there were two areas on the left 
forearm that were patchy, tender, and mobile.  There was a 
depressed area below the skin line and mild loss of muscle 
mass below the extensor compartment of the left forearm.  
There was no evidence of fatigability or incoordination.  

On May 2002 VA examination, the left forearm scar was noted 
to be white and disfiguring.  There was periodic numbness and 
tenderness, but no pain.  The scar was slightly depressed 
throughout.  There was no muscle or neurological damage, no 
seepage, no compromise of the tendons, muscles, or nerves.  
The examiner indicated he did not complete a joint 
examination because the scar did not involve the elbow.

At the February 2003 hearing and in a February 2006 
statement, the Veteran reported that there was no residual 
bullet in his arm from this wound and that the scar was the 
only residual.  He stated that the scar resulted from the 
nine stitches he had to have.  The scar was sore and tender 
and hurt if it was bumped; it dried and cracked without 
lotion and would bleed if it became too dry.  

October 2004 private treatment records from Novacare revealed 
that range of motion of the left elbow was within normal 
limits.

For the criteria effective prior to August 30, 2002, the 
record shows the scar residuals of the left forearm are 
superficial.  The Board notes that the Veteran has stated 
that the scars were poorly nourished and ulcerated; however, 
there is no objective evidence that they are poorly nourished 
with repeated ulceration.  While the scar has been noted to 
be patchy, depressed, and disfiguring, the evidence does not 
show ulceration or poor nourishment.  On June 1996 VA 
examination, it was noted that there was no keloid formation 
and May 2002 VA examination findings stated there was no 
seepage.  Hence, the objective evidence of record does not 
support the Veteran's statements that the scar was poorly 
nourished with repeated ulceration and a 10 percent rating 
under Code 7803 is not warranted.  

VA examinations throughout the appeal have shown that the 
left forearm scars are tender.  While the Veteran has 
reported that the scars are painful, there is no evidence 
that they have been painful on objective demonstration.  On 
May 2002 VA examination, it was specifically noted that while 
there was numbness and tenderness, there was no pain.  The 
Court has held that where criteria use the conjunctive 
"and", all criteria must be met in order to be entitled to 
a rating under those criteria.  See Camacho v. Nicholson, 21 
Vet. App. 360, 366 (2007).  Hence, as the scars have not been 
shown to be painful on objective demonstration, the fact that 
they have been shown to be tender is insufficient to show 
that the scars meet the criteria for a 10 percent rating 
under Code 7804. 

Under the criteria effective from August 30, 2002, there is 
no evidence that the superficial left forearm scars are 
unstable or painful on examination.  Hence, a compensable 
rating under either Code 7803 or 7804 is not warranted.

The evidence prior to June 27, 2008 did not show that the 
scar caused any limitation of function of the minor left 
forearm or elbow.  In December 1991 the Veteran reported not 
having any functional limitations from the scars.  Private 
treatment records show normal range of motion of the elbow.  
VA examinations have noted there was no muscle or 
neurological damage.  The Board notes that on May 1999 VA 
examination, the examiner indicated that there was a mild 
loss of muscle mass below the extensor compartment of the 
left forearm; however, there was no associated fatigability 
or incoordination and it was not indicated that the loss of 
muscle mass caused any limitation of function.  Hence, a 
compensable rating under Code 7805 is not warranted as there 
was no limitation of function shown prior to June 27, 2008.  
38 C.F.R. § 4.118, Code 7805 (prior to and from August 30, 
2002).

	From June 27, 2008

On June 27, 2008 VA examination, the Veteran reported that 
the left forearm scar residuals affected his elbow motion.  
Since the Veteran was right handed, there was no effect on 
his functional capacity.  The two scars were not fixed to 
underlying structures.  They were atrophic, well healed, and 
not tender.  Forearm supination was to 45 degrees, pronation 
was to 80 degrees, extension was to 0 degrees, and flexion 
was to 135 degrees.  Range of motion was painless and three 
repetitions of motion were not additionally limited by pain, 
fatigue, weakness or lack of endurance.  As this examination 
report first made it factually ascertainable that the scars 
were causing limitation of function of the elbow, the RO 
assigned a 10 percent rating under the pertinent criteria 
from the date of the examination.  38 C.F.R. §§ 3.400, 4.71a, 
Code 5213, 4.118, Code 7805.  

Hence, from June 27, 2008, the focus is on whether the 
Veteran's disability more nearly approximates the criteria 
for a rating in excess of 10 percent.  Notably, Codes 7803 
and 7804 do not provide ratings higher then the currently 
assigned 10 percent rating, so consideration will be based on 
Code 7805 and whether the left forearm scars cause any 
further limitation of function under the applicable criteria 
for the affected part.  

Under Code 5213 a 20 percent rating is warranted for 
limitation of pronation where there is motion lost beyond the 
middle of arc or beyond the last quarter of the arc where the 
hand does not approach full pronation.  A 20 percent rating 
is also warranted where there is loss of bone fusion and the 
hand is fixed in full pronation or fixed near the middle of 
the arc or in moderate pronation.  38 C.F.R. § 4.71a, Code 
5213.  

Under Code 5206 a 20 percent rating is warranted for the 
minor arm where limitation of forearm flexion is to 70 or 90 
degrees.  Under Code 5207, a 20 percent rating is warranted 
for the minor arm where limitation of forearm extension is to 
75 or 90 degrees.  Code 5208 provides for a 20 percent rating 
where forearm flexion is limited to 100 degrees and extension 
is limited to 45 degrees.

As noted, on June 2008 VA examination, extension was full at 
0 degrees and flexion was to 135 degrees.  Pronation was not 
shown to be limited beyond the middle of the arc or beyond 
the last quarter of the arc, and the hand was not fixed in 
full or moderate pronation.  Even when considering criteria 
of fatigability, pain, and weakness, the above findings do 
not show limitation of motion that more nearly approximates 
the criteria for a higher (20 percent) rating under Codes 
5206, 5207, 5208, or 5213.  38 C.F.R. §§ 4.10, 4.40, 4.45; 
see DeLuca v. Brown, 8 Vet. App. 202 (1995).  

There is no evidence of elbow ankylosis (Code 5205), flail 
joint (Code 5209), or impairment or nonunion of the radius or 
ulna (Codes 5210, 5211, 5212); hence, rating under these 
Codes would be inappropriate.

A preponderance of the evidence is against a finding that 
residuals of shrapnel wound of the left forearm more nearly 
approximate any pertinent criteria for a higher (20 percent) 
rating from June 27, 2008; hence, the benefit of the doubt 
doctrine does not apply and the claim must be denied.

	Residual Scar from Right Buttock Cyst Removal 

A March 1991 rating decision granted service connection for a 
residual scar resulting from the removal of a cyst on the 
right buttock during service.  The scar was rated 
noncompensable, effective March 1, 1988.

On July 1988 VA examination, the residual scar was described 
as encompassing an area of two and a half inches by a half 
inch.

On October 1990 VA examination, the scar was noted to be 
well-healed, non-tender and about one inch by a half an inch 
in an area located on the inner aspect of the right buttock.

At the December 1991 hearing, the Veteran testified that he 
did not have a problem with the buttock scar.  He described 
it as being an indentation that was not painful.  It only 
bothered him on a cosmetic basis and he had no complaint 
about it.

On May 2002 VA examination, the Veteran reported the scar was 
non-disfiguring with three to four millimeters of depression.  
There was no neurological damage, drainage, or seepage, and 
it was not painful or tender to the touch.

In a February 2006 statement, the Veteran reported that he 
had a scar and indentation resulting from the removal of a 
cyst on his right buttock.

Longitudinal review of the evidence of record does not show 
the residual right buttock scar more nearly approximates the 
criteria (effective both prior to and from August 30, 2002) 
for a compensable rating.  For the criteria effective prior 
to August 30, 2002, there is no evidence that the scar 
residual has been shown to be poorly nourished, with repeated 
ulceration, or to be tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Codes 7803, 7804.  For the 
criteria effective from August 30, 2002, there is no evidence 
the residual scar has been unstable or painful on 
examination.  Id.  Specifically, VA examinations have found 
the scar was well-healed, nontender, not painful, and without 
drainage or seepage.  There is also no evidence throughout 
the appeal period that the scar has caused any limitation of 
function of the affected part.  38 C.F.R. § 4.118, Code 7805.  
Notably, at the December 1991 hearing, the Veteran even 
testified that he did not have a problem with the scar and 
that it was not painful.  He was only bothered by the sight 
of it, but otherwise had no complaints.

As there is no objective evidence showing the scar more 
nearly approximates the criteria for a compensable rating 
under any of the relevant skin criteria, a preponderance of 
the evidence is against the Veteran's claim for a compensable 
rating for a right buttock residual scar.  Hence, the claim 
must be denied.

	Residuals of Removal of Left Foot Warts 

An October 1991 rating decision granted service connection 
for residuals of removals of left foot warts, rated 
noncompensable, effective March 1, 1988.  

On February 1991 VA examination, it was noted that there was 
no gross deformity of the left foot.  There was a fine 
incisional scar 3 millimeters in length on the plantar 
surface overlaying the head of the second metatarsal bone.  
The scar was not tender to palpation and full flexion and 
extension of the toes was possible.  

At the December 1991 hearing, the Veteran testified he did 
not have any discomfort or current problem with the scar 
residuals, including new warts.  

December 1995 to January 2003 private treatment records from 
podiatrist L. M. reveal treatment for warts on both feet.  
May 1996 records show plantar warts on the left first and 
fifth toes.  An October 2002 record reveals a corn on the 
left fifth toe.  

A November 1999 VA treatment record reveals a wart on the 
left toe.  
On April 2001 VA examination, the Veteran reported having 
warts on both feet.  Examination revealed no warts on the 
left foot and mild warts on the right foot.  There was no 
fatigability or incoordination.  The Veteran wore special 
shoes to protect his feet.

A June 2002 VA treatment record shows the Veteran complained 
of chronic bilateral foot pain status post multiple podiatric 
surgeries.  The assessment was chronic bunions.  

At the February 2003 hearing, the Veteran testified that the 
warts kept returning.  The scar residual was not tender, but 
it was bothersome when it rubbed up against something.  He 
reported needing to get a wart removed at least once a year.  

In a February 2003 statement, the Veteran reported that scar 
residuals from the areas where warts were removed were 
tender, but that the right foot was worse than the left.  

For the criteria effective prior to August 30, 2002, there is 
no evidence that the scar residuals have been shown to be 
poorly nourished, with repeated ulceration, or to be tender 
and painful on objective demonstration.  While the Veteran 
reported in February 2003 that the area where the scars were 
removed was tender and bothersome when rubbed against, there 
is no objective evidence of tender and painful scars at any 
time during the appeal period.  38 C.F.R. § 4.118, Codes 
7803, 7804.  

For the criteria effective from August 30, 2002, there is no 
evidence the residual scars have been unstable or painful on 
examination.  Id.  

There is also no evidence that at any time during the appeal 
period that the scars have caused any limitation of function 
of the affected part.  38 C.F.R. § 4.118, Code 7805.  On 
February 1991 VA examination, full flexion and extension of 
the toes was shown and on April 2001 VA examination, there 
was no fatigability or incoordination of the foot.  While the 
Veteran has reported having general foot pain, the evidence 
relates this pain to bunions that have not been shown to be 
related to the left foot warts that were removed in service.

The Board notes the evidence also shows the Veteran continues 
to have recurring warts on his left foot.  As VA has a duty 
to consider all potentially applicable rating criteria, this 
evidence raises the possibility that the residuals could be 
rated under other skin criteria.  Because there are no 
diagnostic codes specific to plantar warts this disorder 
could also be rated by analogy to Code 7806 for dermatitis 
and eczema.  

Under Code 7806, prior to August 30, 2002, a 10 percent 
rating was warranted where there was exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area.  38 C.F.R. § 4.118, Code 7806.  While the evidence has 
shown the Veteran experiences recurring warts on his left 
foot, there is no evidence these warts are manifested by 
exfoliation, exudation or itching.  The warts are located on 
an unexposed surface and have not been shown to cover an 
extensive area.  Hence, Code 7806 does not provide for a 
higher compensable rating for residuals of left foot wart 
removal under the criteria effective prior to August 30, 
2002.

From August 30, 2002, a 10 percent rating under Code 7806 is 
warranted where the condition covers at least 5 percent, but 
less than 20 percent, of the entire body; affecting at least 
5 percent, but less than 20 percent, of exposed areas; or 
requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  There is no evidence that recurring warts on the 
left foot have covered at least 5 percent of the whole body, 
and they are located on an unexposed area.  There is also no 
evidence that the Veteran has required intermittent systemic 
therapy at any time during the appeal period.  Hence, a 
compensable rating under Code 7806 criteria effective from 
August 30, 2002 is not warranted.

As a preponderance of the evidence is against the Veteran's 
claim for a compensable rating for residuals of removal of 
plantar warts on the left foot, the benefit of the doubt 
doctrine does not apply and the claim must be denied.

Residuals of Left Leg SFW 

A July 1978 rating decision granted service connection for 
residuals of a left leg SFW, rated 10 percent under Code 
5312, Muscle Group (MG) XII, effective March 1, 1988.  [The 
Board notes that recent rating decisions have indicated the 
disability is rated 10 percent under Code 5212.  This appears 
to be a typographical error because of the Code assigned by 
the original rating decision, and since Code 5212 relates to 
evaluation of orthopedic manifestations of the elbow and 
forearm and not to evaluation of leg disabilities.]  During 
the pendency of this appeal, the criteria pertaining to the 
evaluation of muscle disabilities were revised with an 
effective date of July 3, 1997.  For purposes of this appeal, 
it appears that these amendments made no substantive changes 
to the pertinent criteria.  The Federal Register announcement 
of the amendments states that they were made mainly to ensure 
that the muscle criteria used current medical terminology and 
unambiguous criteria and also reflected medical advances.  62 
Fed. Reg. 30235-01, 30235 (June 3, 1997).  

As noted, the Veteran's left leg disability has been 
evaluated under Code 5312.  The regulatory changes did not 
result in any material change to these criteria.  These 
criteria provide that the function of MG XII is (1) 
dorsiflexion; (2) extension of toes; and (3) stabilizing 
arch.  The effected muscles are the anterior muscles of the 
leg, including (1) tibialis anterior; (2) long extensors of 
toes; and (3) peroneus tertius.  38 C.F.R. § 4.73, Code 5312.  
Both before and after the regulatory changes, moderate muscle 
injury was rated 10 percent and moderately severe muscle 
injury was rated 20 percent.  Id.

Another potentially applicable Code would be Code 5311, for 
MG XI.  The muscles involved in MG XI include the posterior 
and lateral crural muscles and muscles of the calf: triceps 
surae (gastrocnemius and soleus); tibialis posterior; 
peroneus longus; peroneus brevis; flexor hallucis longus; 
flexor digitorum longus; popliteus; plantaris.  The functions 
affected by these muscles include propulsion, plantar flexion 
of the foot, stabilization of the arch, flexion of the toes 
and flexion of the knee.  A 10 percent rating is provided for 
moderate muscle disability and a 20 percent rating is 
warranted where there is moderately severe muscle injury.  
38 C.F.R. § 4.73, Code 5311.
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.50 
(prior to July 3, 1997); 38 C.F.R. § 4.56(c) (from July 3, 
1997).  

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56.  

Moderate disability of a muscle anticipates a through-and- 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use and evidence of in-
service treatment for the wound.  Objective findings include 
small or linear scars, indicating short track of missile 
through muscle tissue, some or moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared with the 
sound side.  38 C.F.R. § 4.56(b) (prior to July 3, 1997), 
(d)(2) (from July 3, 1997).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of time for treatment 
of the wound with a record of cardinal symptoms of muscle 
wounds, and if present, evidence of inability to keep up with 
work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating a track of a 
missile through one or more muscle groups.  Objective 
findings should also include indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with the sound side should demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(c) (prior 
to July 3, 1997), (d)(3) (from July 3, 1997).
Service treatment records (STRs) show the Veteran sustained a 
shrapnel wound of the left leg in September 1968.  A record 
shows the Veteran was discharged from the 36th evacuation 
hospital on September 4, 1968 and returned to duty.  There 
are no other STRs describing treatment for the SFW to the 
left leg.  A November 1969 examination for flight duty notes 
that there were no residual complications, except for a three 
inch scar.  

On July 1988 VA examination, the examiner noted the Veteran 
had a two and a half inch by a quarter of an inch scar on the 
upper third of the left calf.  

On October 1990 VA examination, the Veteran had full range of 
motion of the left knee.  At the December 1991 hearing and in 
a September 1992 statement he reported experiencing muscle 
spasms at night, once a week or every two weeks.  He 
described the area around the scar as being tender and sore 
to the touch.  His muscle was sore.  He did not have any 
problem with the stairs or with walking.  

On June 1996 VA examination, the examiner noted he had a six 
centimeter healthy linear scar that was mildly depressed.  
The scar and adjacent tissue were mildly tender to the touch.  
There was no keloid formation.

On May 2002 VA examination, the scar was noted to be tender 
to the touch, but not painful.  It was not disfiguring and 
there was no neurological or muscular impairment.  The scar 
was smooth and there was no seepage.  X-rays of the left leg 
revealed retained shrapnel adjacent to the mid-tibia.  

July 1992 to August 2006 private treatment records from Mount 
Holly Family Practice show treatment for the left leg.  In 
June 2003, it was noted that the Veteran had normal 
coordination and reflexes.  There was dysethesias noted in 
the wound region.  There was no atrophy or abnormal 
movements; muscle strength was 5/5 and he was able to heel 
rise bilaterally.  In August 2006, it was noted that the 
Veteran had full strength throughout the left lower 
extremity.  There was no atrophy, deep tendon reflexes were 
2+, and sensory examination was intact.  

In a February 2006 statement, the Veteran reported that the 
wound area would sometimes become sore and numb; he often 
needed to massage the area and apply skin lotions for dryness 
and itching.

On May 2007 VA knee examination, the Veteran had full range 
of motion of the left knee, from 0 to 140 degrees.  

On June 2008 VA examination, physical examination found that 
the wound did not affect any joint motion above or below it.  
The scar was noted to be atrophic, not fixed to underlying 
structures, well-healed, and not tender.

This evidence most nearly approximates the currently assigned 
rating for moderate muscle disability.  There is no evidence 
the Veteran experienced debridement, prolonged infection, or 
sloughing of soft parts or intermuscular scarring at the time 
he was wounded.  While STRs show he was hospitalized as a 
result of the SFW, they do not show prolonged 
hospitalization.  There is no evidence or report from the 
Veteran that the SFW residuals have caused him to be unable 
to keep up with work requirements.  Entrance scars do not 
indicate the track of the missile through one or more muscle 
groups.  There is no indication of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles.  
Tests of strength and endurance have not revealed positive 
evidence of impairment; instead, private and VA test results 
have shown full strength with no atrophy.  Examination 
throughout the appeal period has revealed normal coordination 
and certainty of movement.  While the Veteran has noted some 
muscle spasms, soreness, and fatigability, along with 
numbness and tenderness of the wound area, these symptoms are 
adequately reflected by the rating criteria for a moderate 
muscle disability.

The tender and sometimes numb scar has been appropriately 
included as part of the muscle disability.  Generally, a scar 
may be rated separately if it is shown to cause separate 
impairment that is not encompassed by the rating assigned to 
the muscle disability.  Here, the evidence does not show that 
the scar causes impairment distinct from what is already 
considered in the rating assigned for muscle impairment.  
Hence, a separate compensable rating under 38 C.F.R. § 4.118, 
Codes 7801-7805 (prior to and from Aug. 30, 2002) is not 
warranted.
As a preponderance of the evidence is against a finding that 
residuals of SFW of the left leg cause more than moderate 
muscle disability, the benefit of the doubt doctrine does not 
apply and the claim must be denied.

Lumbosacral Spine Disability

A September 1994 rating decision assigned a 40 percent rating 
under Code 5295 (for lumbosacral strain), effective March 1, 
1988.  A December 2008 SSOC determined that the Veteran's 
degenerative disc disease was included as part of the 
Veteran's service-connected low back disability; hence, the 
Veteran's claim can also be appropriately rated under 
criteria governing the evaluation of intervertebral disc 
syndrome.  The criteria for rating disc disease and 
disabilities of the spine were revised, effective September 
23, 2002 and September 26, 2003, respectively.  From their 
effective dates, the Veteran is entitled to a rating under 
the revised criteria. 

        Criteria Effective prior to September 23, 2002

Prior to September 23, 2002, a rating in excess of 40 percent 
for a back disability could be assigned if there was 
vertebral fracture with cord involvement (or without but with 
abnormal mobility requiring neck brace) (Code 5285), 
ankylosis (Codes 5286, 5289) or pronounced disc disease (Code 
5293).  38 C.F.R. § 4.71a.  Neither vertebral fracture with 
cord involvement (or without but with abnormal mobility) nor 
ankylosis is shown, so ratings under Codes 5285, 5286 and 
5289 would be inappropriate. 

Under Code 5293, the next higher (60 percent) rating required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased discs and little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293.

Throughout the appeal period, the Veteran has reported that 
sometimes his pain is so bad that he has to physically drop 
to the floor because of it.  He has stated that his back pain 
is aggravated by standing for a long time, lifting things, 
and driving long distances.  He is uncomfortable when sitting 
and has to constantly alternate between sitting and standing.  
He is unable to do yard work.  He walks outside when it is 
nice.

On September 1988 VA examination, the Veteran reported 
experiencing intermittent numbness in his legs; examination 
revealed that motor and sensory nerves were intact.  

On October 1990 VA examination, physical examination revealed 
paraspinal muscle spasms.  Motor and sensory reflexes were 
within normal limits.  

In a September 1992 statement, the Veteran reported having 
right leg numbness; severe pain and discomfort on a daily 
basis; being totally immobile several times a year; and 
leaning to the right when walking or standing because of his 
back disability.  

On April 1994 VA examination, physical examination revealed 
slight muscle spasm of the paraspinal muscle.  

December 1995 private treatment records from J. P. D., D. O. 
note the Veteran complained of having pain and paresthesias 
in his right leg with numbness in his knee after standing or 
driving.  Deep tendon reflex testing and neurological 
examination of the lower extremities were normal.  

On June 1996 VA examination, there was no evidence of right 
lower extremity neuropathy or other sensory deficits.  On 
January 1997 VA examination, the Veteran reported pain 
radiating into his right leg.  January 1998 VA treatment 
records revealed no significant weakness in the lower 
extremities with normal neurological examination.  The 
Veteran reported experiencing numbness and tingling with cold 
because of his frostbite injury.  On January 2001 VA 
examination, physical examination revealed mild tenderness 
with spasms of the paraspinal muscles.  

At the February 2003 hearing, the Veteran testified that 
after walking his leg became numb mostly up the thigh from 
the knee.  He reported that he used to wear a back brace, but 
he did not use one anymore.  

July 1992 to August 2006 private treatment records from Mount 
Holly Family Practice show ongoing treatment for back pain.  
In December 2005, the Veteran reported that he did not have 
any radicular symptoms, bowel or bladder dysfunction, or gait 
instability.  Testing of the lower extremities revealed motor 
strength of 5/5 along with normal tone, power, and 
coordination.  Physical examination in August 2006 revealed 
full strength throughout the lower extremities.  There was no 
atrophy; deep tendon reflexes were 2+; sensory examination 
was intact; and coordination and gait were normal. 

December 2005 and February 2006 Rothman Institute 
Orthopaedics private treatment records note the Veteran did 
not have any radicular symptoms or bowel or bladder problems.  
He complained of occasional paresthesia.  

On April 2006 VA examination, the Veteran reported having 
constant low back pain. He could neither sit nor stand for 
very long, which made a sedentary job difficult.  He had 
undergone three epidural injections in the last year which 
had afforded him only brief relief.  He took anti-
inflammatory drugs for pain relief.  He had not undergone any 
surgery for his back and had not been advised that surgery 
was required.

While these records show the Veteran experiences persistent 
pain with complaints of radiculopathy into the right leg, 
there is no objective evidence of any neurological impairment 
consistent with sciatic neuropathy.  While there is 
demonstrable muscle spasm, there has been no evidence of 
absent ankle jerk or any other neurological findings 
appropriate to the site of the diseased disc.  Private and VA 
neurological examinations throughout the lengthy appeal 
period have revealed normal findings.  Hence, a preponderance 
of the evidence is against a finding that the Veteran's low 
back disability more nearly approximates the criteria for a 
higher (60 percent) rating under the pre-September 23, 2002 
Code 5293 criteria.

	Criteria Effective from September 23, 2002

The criteria used to rate intervertebral disc syndrome were 
revised September 23, 2002.  From that date, Code 5293 
provides that intervertebral disc syndrome should be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
rating.  

Note (1) explains that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  

Note (2) states that when evaluating on the basis of chronic 
manifestations, orthopedic and neurological manifestations 
should be evaluated separately under the most appropriate 
diagnostic code(s).

For evaluation based on incapacitating episodes, a 60 percent 
rating is warranted where there is evidence of incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Code 5293.  

There is no evidence indicating the Veteran experienced 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, or for any 12 month 
period.  At the February 2003 hearing, the Veteran reported 
that his doctor had told him once or twice not to get out of 
bed.  There is no medical evidence of such instructions; 
however, even assuming that the Veteran's physician did tell 
him to stay in bed at some time, the record does not reflect 
that he was prescribed bed rest for at least six weeks during 
any 12 month period.  

In considering whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the service-
connected back disability result in a higher combined 
disability rating, the Board will first analyze the chronic 
orthopedic manifestations of the Veteran's lumbosacral spine 
disability.  The relevant Code for consideration in this 
regard is Code 5292, concerning limitation of motion of the 
lumbar spine.  Code 5292 provided a 10 percent rating for 
slight limitation of motion, a 20 percent rating for moderate 
limitation, and a 40 percent rating for severe limitation.  
38 C.F.R. § 4.71a, Code 5292.  

On January 2001 VA examination, flexion was to 90 degrees, 
extension was to 20 degrees, and lateral rotation was to 20 
degrees bilaterally.  There was no evidence of fatigability 
or incoordination with continued range of motion.  The 
Veteran reported that he was unable to mow the lawn, lift 
heavy things, or shovel snow.  

September 2004 private treatment records from NovaCare report 
ranges of motion in percentages. and indicate that there was 
30 percent loss of motion on extension, 20 percent loss of 
motion on flexion, and 20 percent loss of motion on bilateral 
lateral flexion.  Pain was present on extension; repetitive 
motions had no effect on range of motion.  In October 2004, 
the Veteran experienced 20 percent loss of motion on flexion, 
25 percent loss of motion on extension, and 15 percent loss 
of motion with bilateral side bending.  

On April 2006 VA examination, extension was to 20 degrees, 
forward flexion was to 50 degrees, bilateral lateral rotation 
was to 35 degrees, and bilateral lateral flexion was to 40 
degrees.  He was capable of repeating the ranges of motion a 
few times, slowly, and his range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.  

In considering these ranges of motion, the Board concludes 
that these findings most nearly approximate moderate 
limitation of motion, warranting a 20 percent rating.  The 
Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Even when considering the evidence 
of pain and functional impairment experienced by the Veteran, 
his symptoms do not more nearly approximate the criteria for 
the next higher 40 percent rating.  The competent (medical) 
evidence of record does not show that he has any functional 
loss beyond what is already being compensated.  

As for neurological manifestations of the service-connected 
back disability, under Code 8520, a 10 percent rating is 
warranted for mild incomplete paralysis of the sciatic nerve 
and a 20 percent rating is assigned for moderate incomplete 
paralysis.  38 C.F.R. § 4.124a, Code 8520.  (The term 
incomplete paralysis indicates a degree of lost or impaired 
function substantially less than complete paralysis whether 
due to varied level of the nerve lesion or to partial 
regeneration.)  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  (See the Note following 38 C.F.R. § 4.124a, Code 
8412 setting out this definition and explaining that it 
applies to all peripheral nerve injuries). 

As explained above in the analysis for the criteria effective 
prior to September 23, 2002, the evidence shows the Veteran 
has reported experiencing some radicular pain and numbness in 
his legs.  However, all neurological testing has found 
sensory and motor functioning of the lower extremities to be 
within normal limits.  Hence, a preponderance of the evidence 
is against a finding that the Veteran has even mild 
incomplete paralysis of the lower extremities that would 
warrant a compensable rating under Code 8520.  There is also 
no evidence of other neurological impairment, such as bowel 
or bladder impairment.  Therefore, only a noncompensable 
rating is warranted for any neurological impairment caused by 
the lumbosacral spine disability.  38 C.F.R. § 4.31.

Combining the 20 percent rating for orthopedic manifestations 
with the noncompensable rating for neurological 
manifestations results in a combined 20 percent rating for 
lumbosacral disc disease.  38 C.F.R. § 4.25.  Thus, a rating 
in excess of 40 percent based on combination of orthopedic 
and neurologic impairment ratings is not warranted, and the 
criteria which came into effect September 23, 2002 provide no 
basis for an increase.




	Criteria Effective from September 26, 2003

The revised criteria for Code 5243 (Intervertebral Disc 
Syndrome) effective September 26, 2003, provide that 
intervertebral disc syndrome is evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Code 5243.  

The criteria for a 60 percent rating under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes are essentially the same as the criteria for Code 
5293 effective from September 23, 2002 to September 25, 2003.  
Hence, further discussion of evaluation under these criteria 
is not necessary as the Board has already explained above 
that the Veteran is not entitled to a higher (60 percent) 
rating based on incapacitating episodes.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 50 
percent rating is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted where there is unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Code 5243.

Unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Id., Note 5.

The record is silent for findings that the Veteran has 
unfavorable ankylosis of the spine.  Hence, a preponderance 
of the evidence is against a rating in excess of 40 percent 
under the criteria which took effect September 26, 2003.
Extraschedular Evaluation of All Disabilities on Appeal

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular basis 
for any of the above analyzed disabilities.  An 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); 
see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating.  In this case, 
comparing the Veteran's disability levels and symptomatology 
for residuals of shrapnel wound to the left forearm, a 
residual scar on the right buttock, residuals of removal of 
warts on the left foot, residuals of a SFW to the left leg, 
and lumbosacral spine disability to the applicable rating 
criteria, the degrees of disability for each condition 
throughout the entire appeal period are contemplated by the 
rating schedule and the assigned ratings are, therefore, 
adequate; referral of any of the claims for extraschedular 
consideration is not required.



ORDER

Service connection for chronic sinusitis is denied.

A compensable rating for residuals of a left forearm shrapnel 
wound prior to June 27, 2008 is denied.

A rating in excess of 10 percent for residuals of a left 
forearm shrapnel wound from June 27, 2008 is denied.

A compensable rating for a right buttock cyst removal 
residual scar is denied.

A compensable rating for residuals of left foot warts removal 
is denied.  

A rating in excess of 10 percent for residuals of a left leg 
SFW is denied.

A rating in excess of 40 percent for a lumbosacral disability 
is denied.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


